Citation Nr: 1101303	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  05-38 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
depression with posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to February 
1988.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from December 2004 and March 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

The December 2004 rating decision granted service connection for 
depression and assigned a 30 percent rating and denied service 
connection for PTSD.  The Veteran appealed the PTSD denial.  In 
September 2006, the Veteran requested an increased rating for her 
depression.  This claim was denied in the March 2007 rating 
decision, and the Veteran appealed.  

The Board's September 2009 decision granted service connection 
for PTSD and  remanded the depression claim to afford the RO the 
opportunity to evaluate the Veteran's level of psychiatric 
disability.  A November 2010 rating decision effectuated the 
Board's service connection grant and issued a combined 30 percent 
rating for the Veteran's depression with PTSD under 38 C.F.R. 
§ 4.14 (2010), effective December 18, 2003.  The Board will thus 
consider the propriety of the combined 30 percent rating for 
depression with PTSD from the December 18, 2003, effective date.

In April 2005 and December 2008, the Veteran testified at 
personal hearings before Decision Review Officers (DROs) at the 
Waco RO.  Transcripts of these hearings were prepared and 
associated with the claims file.

In April 2009, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of this hearing 
was prepared and associated with the claims file.



FINDING OF FACT

The Veteran's depression with PTSD is manifested by occupational 
and social impairment with reduced reliability and productivity 
due to symptoms of depressed mood; anxiety; suspiciousness; panic 
attacks; chronic sleep impairment; mild memory loss; some 
suicidal ideation; obsessional rituals which interfere with 
routine activities; some neglect of personal appearance and 
hygiene; and difficulty in adapting to stressful circumstances, 
including work or a work like setting.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no 
higher, for depression with PTSD are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic 
Codes 9411, 9434 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra. 

However, for initial rating claims, where, as here, entitlement 
to disability benefits has been granted and an initial rating has 
been assigned, the original claim has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled. 
 Furthermore, once a claim for entitlement to benefits has been 
substantiated, the filing of a notice of disagreement with the 
rating of the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 
 
Nevertheless, the Board does note that the notification 
requirements of VCAA have been satisfied in this case.  In this 
regard, the Board notes a June 2003 evidentiary development 
letter in which the RO advised the appellant of the evidence 
needed to substantiate her service connection claim, while an 
October 2006  provided this information with respect to her 
increased rating claim.  The appellant was advised in these 
letters of her and VA's responsibilities under VCAA, to include 
what evidence should be provided by her and what evidence should 
be provided by VA.  The October 2006 letter and an October 2009 
letter further advised the Veteran as to the type of evidence 
needed to substantiate both the disability rating and effective 
date elements of her claim, pursuant to the Court's holding in 
Dingess, supra.  

The Board notes that the October 2006 and October 2009 notice 
letters were not issued prior to the initial adjudication of the 
Veteran's claim in December 2004.  Her claim, however, was 
subsequently readjudicated in the March 2007 rating decision, a 
December 2007 statement of the case, and supplemental statements 
of the case from May 2007, June 2008, and November 2010.  Thus, 
any deficiencies in the timeliness of these notice letters would 
not be prejudicial.

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  Specifically, the Board finds that all obtainable 
evidence identified by the Veteran relative to the issue on 
appeal has been obtained and associated with the claims folder.  
In particular, the Board notes that the RO obtained the Veteran's 
VA medical records.  

The RO also arranged for the Veteran to undergo VA examinations 
in June 2004, October 2004, January 2007, and November 2009.  The 
Board finds that these examination reports, in particular those 
performed in January 2007 and November 2009 in connection with 
the Veteran's increased rating claim, are adequate for the 
purpose of determining entitlement to an increased rating.  The 
latter two examination reports, in particular, are thorough and 
consistent with the other evidence of record from the period that 
is currently on appeal.  The examiners elicited from the Veteran 
her history of complaints and symptoms and provided clinical 
findings detailing the results of the examinations.  For these 
reasons, the Board concludes that the June 2004, October 2004, 
January 2007, and November 2009 examination reports in this case 
provide an adequate basis for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial assignment 
of a disability rating was not limited to that reflecting the 
then current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed 
the concept of the 'staging' of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.

Depression and PTSD are evaluated pursuant to the General Rating 
Formula for Mental Disorders.  A 30 percent rating is warranted 
when there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2010).

A 70 percent evaluation is warranted when there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and the inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id. 

The symptoms listed in the rating schedule are not intended to 
constitute an exhaustive list, but rather serve as examples of 
the type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

With regard to the Global Assessment of Functioning (GAF) scores 
assigned, the GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 
(1995).  According to the American Psychiatric Association's DSM-
IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  GAF 
scores from 51 to 60 indicate moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social or occupational functioning (e.g., 
few friends, conflicts with peers and co- workers). GAF scores of 
41 to 50 indicate serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social or occupational functioning (e.g., no 
friends, unable to keep a job). 

The June 2004 VA PTSD examination report describes the Veteran as 
neatly dressed.  She is noted to be pleasant.  She is 
occasionally tearful, but it clears up.  She is cooperative, 
goal-oriented, oriented as to time, place, and person.  She is 
able to organize her thoughts and express herself.  She speaks 
normally.  Affect is mild tension and anxiety.  Mood is mild 
depression.  There is no psychosis, delusions, hallucinations, or 
organicity.  Intellect was average.  Memory was good.  Judgment 
was competent to handle any VA funds that are due to her.  She 
had little insight.  She was noted not to be impaired 
functionally at the moment.  She was working 40 hours and was 
taking six hours in school.  

The October 2004 VA mental disorders examination report noted 
that the Veteran reported depression.  It was also noted that she 
was withdrawn and had a very limited social life.  The examiner 
diagnosed PTSD and assigned a GAF score of 50.  It was noted that 
the Veteran's condition sometimes interferes with her work and 
college studies, but is not actually harmfully preventive.  

VA treatment records generally reflect that the Veteran was alert 
and oriented, neatly dressed and groomed, very pleasant, and 
cooperative with the interview.  Thoughts were logical and 
coherent.  There was no suicidal or homicidal ideation.  

VA social worker's notes from October 2005 and December 2005 
reflect the Veteran reported problems with irritability, anxiety, 
intrusive memories, and nightmares related to military sexual 
trauma.  She reported restless, interrupted sleep, and difficulty 
coping with loud noises.  She discussed job stressors and 
reported working full time and completing her semester's college 
courses.  She reported no suicidal or homicidal ideation.  She 
appeared euthymic during the visits with appropriate affect.  

A December 2005 VA stress management education record reflects 
the Veteran was friendly and cooperative, alert, fully oriented, 
and had an intact memory.  Her participation was spontaneous, 
with introducing ideas and making comments in addition to 
answering questions.  She was logical, coherent, concise, and 
relevant.

A January 2006 VA medical record notes that the Veteran reported 
experiencing anger problems on the job regarding the conflict 
with a coworker.  She reported sleep and anxiety problems.  

A February 2006 record reflects the Veteran has been experiencing 
a conflict with a coworker since the middle of January.  She has 
been getting agitated easily and has had increasing problems with 
anxiety.  She discussed stress/anger management.  She appeared 
euthymic during the appointment, and her affect was appropriate.  

A May 2006 record reflects the Veteran reported problems with 
sadness and crying spells related to family issues.  She also 
reported intrusive memories and nightmares related to military 
sexual trauma.  She also discussed issues related to stress and 
anger.  She appeared tearful several times during the 
appointment.  Her mood appeared mildly depressed with congruent 
affect.  

A June 2006 VA medical record notes that the Veteran had 
intrusive memories and nightmares related to military sexual 
trauma.  Mood appeared mildly anxious with appropriate affect.  

An August 2006 VA medical record reflects that the Veteran 
reported feeling depressed and getting frustrated by the migraine 
headaches.  Her mood was fair and her affect was mildly 
dysphoric.  A GAF score of 60 was assigned.  

According to the January 2007 VA examination report, the Veteran 
works as a clerk in the emergency room at the Temple VA.  She 
reported getting short-tempered with VA patients who press the 
buzzer too long.  She reported feeling homicidal thoughts toward 
a patient whom she occasionally encounters at work who raped a 
woman.  She also had a few verbal altercations with male patients 
at work.  She reported that if a patient gives her attitude, she 
gives attitude back.  

She reported that she is friends with two coworkers and a few 
nurses at work.  She has dinner every two months with other 
graduates from her PTSD program and reaches out to them on the 
phone.  She has a best friend in St. Louis.  She does not belong 
to any organizations.  She does not attend church because she 
works on Sundays.  She reported that she has no time for hobbies 
due to school and work.  She enjoys jazz music, which she finds 
soothing.  

The Veteran had completed three years toward her bachelor's 
degree in social work, and she was currently taking six hours per 
semester because of her migraine headaches.  

She feels depressed, frustrated, and angry about her migraine 
headaches.  While she denied suicidal ideation, she reported that 
she sometimes prays that God will take her.  She reported having 
nightmares about five or six times per month about being held 
down and raped while on active duty.  She reported feeling 
offended and threatened when her boyfriend tries to wrestle with 
her or hold her down.  She reported being unable to tolerate 
being in a room full of men unless she can see the door and has 
more than one way out.  She also reported having problems 
trusting both men and women because she felt betrayed by her unit 
for abandoning her on the firing range where the rape occurred.  
She reported having difficulty sleeping, hypersensitivity to 
noise, and paranoia about living alone.  She reported that she is 
prone to startle easily.  She reported that she washed herself 
compulsively after the rape and is still prone to this behavior 
when she is reminded of her trauma.  

On examination, the Veteran was pleasant and neatly-groomed.  She 
had a mildly depressed mood and a sad affect.  There was no 
evidence of delusional thinking.  She denied any hallucinations.  
She interacted in a cooperative, straightforward manner.  She 
denied suicidal or homicidal ideation.  She was fairly well-
oriented.  She complained that she was not as mentally sharp as 
she once was in terms of learning and retaining new information.  
Her long term memory was fair and her short term memory was good.  
Attention and concentration were within normal limits.  Judgment 
appeared intact.  

Her speech was clear, coherent, and relevant with slow rate and 
normal tone.  She reported feeling panicked when she is closed in 
and cannot get out.  She stopped attending her pain management 
groups because there were too many men in one room.  She reported 
sleeping four hours per night and that her sleep is disturbed by 
problems relaxing, nightmares, hypersensitivity to sound, and 
hypervigilance.  

The Veteran's difficulties with unresolved anger regarding her 
rape, feelings of hypervigilance and paranoia regarding her rape, 
loss of trust, and concern about having migraine headaches if she 
overtaxes herself were noted to be causing moderate social 
impairment and mild occupational impairment.

The examiner diagnosed PTSD, chronic, moderate, secondary to 
military sexual trauma.  She also diagnosed depressive disorder, 
not otherwise specified, secondary to military sexual assault and 
chronic migraine headaches since her car accident in 1985, as 
well as cocaine and alcohol abuse in full sustained remission 
since 2001, secondary to her efforts to cope with PTSD and 
depression.  The examiner assigned a GAF score of 55, indicating 
moderate symptoms.   

Generally, VA medical records from 2008 reflect that the Veteran 
is alert and oriented, neatly dressed and groomed, pleasant and 
cooperative with interview.  Her thoughts are noted to be logical 
and coherent, and there is no suicidal or homicidal ideation.  
Her mood is good and affect is euthymic.  Her GAF scores are 
generally between 60 and 65.  As noted above, such scores 
indicate some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.

A January 2008 VA social worker's note reflects that the Veteran 
reported she was sexually harassed while at work.  She felt 
enraged following the event and since then has had problems with 
anger management and increasing occurrences of anxiety and 
paranoia.  She reported feeling stressed out and having 
difficulty working around the person who harassed her.  She was 
planning on contacting her immediate supervisor and informing him 
that she is unable to continue working in the same environment.  

Another January 2008 VA social worker's note states that the 
Veteran has had problems with increased anxiety.  She reported 
that she recently panicked when shopping in a store, and began 
having heart palpitations and perspiring.  She had to leave and 
sit in her car to help her clam down before being able to drive.  
She reported feeling depressed and paranoid, is angry, has 
difficulty falling asleep and sleep interruptions, and feels too 
scared to go back to the store.  She stated she has been 
isolating and recently cancelled plans to meet with a college 
field instructor.  She also changed plans to visit family and 
remained isolated at home.  She stated she is feeling 
apprehensive about starting classes, but she planned to attend.  
She reported that she enjoys reading and watching television 
movies to help relax.  She denied suicidal or homicidal 
ideations.  She was neatly dressed and groomed, friendly, and 
cooperative.  She appeared alert and oriented times three, with 
logical and coherent thoughts.  Mood appeared depressed and 
anxious with congruent affect.  

A March 2008 VA psychiatric consultation report notes that she 
listens to jazz, watches movies, and sometimes goes to dinner 
with friends.  She reported that she does not have much free time 
because she works and goes to school.  She was appropriately 
dressed and neatly groomed.  Speech was normal for rate, rhythm, 
and volume.  Her articulation was clear.  She described her mood 
as angry and anxious.  Affect was congruent to mood and content.  
Memory and concentration (except about military assault) appeared 
fine.  She was alert and oriented.  She was cooperative and 
attentive throughout the interview.  She made good eye contact.  
Thought processes were grossly intact, and no delusional content 
was noted in her speech.  She denied currently experiencing 
hallucinations.  She denied current suicidal and homicidal 
thoughts, ideation, plan, or intent.  Risk of harm to self or 
others appeared to be low.  

The December 2008 DRO hearing report reflects that the Veteran 
reported that her symptoms have become more pronounced than they 
used to be.  She reported experiencing depressed moods due to her 
migraines and becoming frustrated.  She stated that she needs to 
see the door when she is in a room.  She reported that, some 
days, she cannot get out of bed.  She reported that she sometimes 
does not feel like she has control of her life or that she can be 
productive in society.  She reported that she has panic attacks 
at least twice per week.  The hearing transcript reflects that 
she experienced an anxiety attack during the hearing.  She 
reported short and long-term memory loss that she felt was 
severe.  She reported she cannot retain information she learns in 
school.  She cannot take a test with her classmates and has to be 
in a room by herself because of anxiety.  She endorsed 
disturbances in motivation and mood.  She reported nightmares of 
being attacked, and wakes up sweating.  She reported it takes her 
an hour to be able to go back to sleep.  She reported impaired 
impulse control, including problems with irritability

She reported snapping and getting grumpy with co-workers and 
family.  She reported that she has never physically hit anyone, 
but she will express her anger verbally.  She reported that she 
cannot seem to maintain a relationship with the opposite sex.  
She is able to maintain a relationship with her family.  She 
reported paranoia and that she cannot go into school sometimes.  
She stated that she has really bad panic attacks.  She reported 
that she thought a man was following her in a store and she was 
looking for something to hit him with, and that she was 
perspiring and her heart was racing.  She reported that she 
showers two or three times per day and constantly washes her 
hands.  

At her April 2009 Board hearing, the Veteran testified that she 
is treated for her mental health disabilities every two or three 
months, and she sees her psychiatrist every three to six months.  
She reported she is unable to go to group therapy.  She reported 
having problems concentrating and staying focused because of her 
depression and that she has problems with her studies when she is 
depressed.  
 
She testified that she is sad most of the time.  Three or four 
days a week, she reported, she goes through a period of crying 
spells, or fears she will not be able to achieve her goals and 
function with her family.  She reported that she sometimes stays 
in bed all day.  She reported memory loss because of her 
depression, such as not being able to recall information she has 
studied or driving somewhere and being unable to recall how she 
got there.

She reported that she does not socialize outside of work and that 
her life just involves her daughter and two grandsons.  She 
reported that she gets into a depressive state of mind in which 
she cannot get up and leave the house about six or seven times 
per month.  She reported that she cannot function at all and 
becomes irritable with everyone at these times.  She has to be 
reminded to bathe or clean herself up a bit.  She reported that 
she has lost interest in things she used to enjoy and that she 
has shut everything else down so she can finish school.  She 
reported that she does not sleep well.  She reported that she is 
on anxiety medication because the attacks are out of control.  

She reported that she has little conflicts with coworkers because 
she does not want them to get too close to her in her work area.  
She gets uncomfortable, irritable, and moody.  She reported that 
the people who know about her issues with migraines and 
depression understand, but she has problems with new people.  She 
stated that she had to leave work because she was afraid of what 
she would do when a female coworker grabbed her backside.  She 
reported that she now works 24 hours per week while she is 
studying social work.  

The November 2009 VA examination report noted that a review of 
the Veteran's VA treatment records since the January 2007 VA 
examination showed continued outpatient treatment for PTSD and 
depression.  This treatment includes medication management and 
individual therapy.  There were sporadic treatment records noting 
increased mental health symptoms due to grief over multiple 
losses.  The examiner noted that the Veteran has had GAF scores 
ranging from 60 to 65, which is generally in keeping with her 
current 30 percent disability rating.  The Veteran reported she 
will sleep four to five hours per night and has anxiety attacks 
about four times per week.  

The Veteran reported depression, which can last weeks to months, 
that has been more severe since the death of her grandmother.  
She reported crying spells, anhedonia, reduced appetite, feelings 
of guilt and worthlessness (particularly after failing her 
licensure examination), reduced concentration, fatigue, and 
reduced sexual desire.  The Veteran reported having nightmares 
about being assaulted and she wakes up sweating.  She has fairly 
mild flashbacks.  She has increased anxiety and distress whenever 
she is around certain triggers that remind her of her trauma, 
such as being around groups of men, certain television shows that 
have scenes of trauma, men following her, or being in large 
crowds.  She reported having panic attacks a couple of times per 
week, particularly since her grandmother died.  She tries to 
avoid thinking about her trauma and has trouble recalling certain 
details of traumatic events.  She showed signs of interpersonal 
detachment and a sense of foreshortened future.  She reported 
some suicidal thoughts and prays to God to take her headaches 
away, but the suicidal thoughts have been less intense recently.  
She denied any psychosis or mania.  She continues to have middle 
insomnia, waking up every three hours or so, and gets a total of 
four to five hours of sleep.  She reported anger, irritability, 
and some tantrum-like behaviors.  She said she has done a lot of 
yelling, but no physical aggression.  She reported trouble 
trusting others and that she startles easily.  

Occupationally, the Veteran has been working as an emergency room 
clerk with the Temple VA since 2002.  She earned her degree in 
social work and is working on licensure.  She has done hospice 
and social work practicum to improve her schooling.  She stated 
that, despite her mental health problems, she has not had any 
negative reviews.  She said that she will tell people when she is 
having a bad day, and they give her space.  She said she gets 
along well with people for the most part but has increased 
irritability and has trouble trusting men in particular.  Despite 
such reported difficulties, the Veteran is apparently pursuing a 
career goal that involves her dealing with veterans with 
substance abuse problems.  This will require a great deal of 
interaction with men, including in group settings.  

The Veteran is divorced, and there is no real change in her 
marital status since her last evaluation.  She reported that 
numerous issues contributed to her divorce, including depression, 
PTSD, and her previous trauma.  Most of her family is in St. 
Louis, and she visits them some.  She meets with friends that she 
knew before treatment.  She has two friends at work.  Her best 
friend is in Missouri, and they talk on the phone daily.  She 
reported that she otherwise has had a great deal of trouble with 
trust.  Her daughter lives in Texas, so she sees her more 
frequently now and is actually living with her currently.  The 
Veteran goes to church with her daughter on Wednesdays.  Deaths 
in her family have aggravated her depression.

The Veteran is able to complete normal activities of daily living 
without significant impairment and is fully independent.  She 
works evenings from 3:00 to midnight on Mondays and Fridays, and 
she does 12-hour shifts on the weekends.  She worked part-time 
when she was in school, but she is now full-time.  She is trying 
to study for her licensure examination.  She spends time with her 
daughter, but her daughter is busy a lot of the time.  She enjoys 
listening to jazz for leisure, and she enjoys exercising.  

The Veteran presented as attractive, casually dressed, and well-
groomed, and she seemed genuine in her reported symptoms.  She 
was articulate, verbal, and generally cooperative with the 
examination.  Rapport was well-established.  Social skills were 
good.  Intelligence was estimated to be above average.  Her 
thought process was logical, coherent, and relevant.  Affect was 
primarily depressed and she became tearful when she was 
discussing the loss of her grandmother.  She was well oriented to 
time, place, person, and situation.  Reasoning and judgment were 
good.  Fund of general information and verbal comprehension were 
estimated to be average.  She reported a decline in concentration 
with her depression, anxiety, and particularly when she has 
migraines.  She reported that she does not retain information as 
well as she used to, and she attributes her difficulty passing 
the licensure examination in part to this.  Long-term memory is 
fair.  The Veteran has a history of substance abuse, but this is 
in remission now.  She has had some anger outbursts, but these 
are also diminished.  

She is functioning at about the same level both socially and 
occupationally since her last examination.  She reports a great 
deal of increase to subjective distress, but still describes 
similar social interactions which are limited and similar 
functional ability at work.  She does not report major reprimands 
on her job, and most of the days of work that she misses are 
because of migraine headaches.  

The examiner diagnosed PTSD secondary to military sexual trauma.  
The examiner also diagnosed major depressive disorder, recurrent, 
moderate to severe without psychotic features, and polysubstance 
abuse in remission.  The examiner assigned a GAF score of 55.  

In his integrated summary and conclusions and functional 
impairment, the examiner stated that the polysubstance abuse is 
in remission and does not contribute significantly to her social 
and occupational functioning.  She reported increased subjective 
distress related to depression and PTSD symptoms, but she is 
functioning at the current level socially and occupationally.  
She is working full-time and has received advanced degrees in 
social work.  She may see an increase in symptomatology if she 
chooses to work in a social work field that involves dealing with 
veterans in a mostly male setting, since this would likely 
trigger situations from her own trauma.  She would likely do 
better in a different field.  She continues to work as an 
emergency room clerk until she can pass her licensure 
examination.  

The Board finds that the overall level of impairment to the 
Veteran's functioning most closely approximates the 50 percent 
rating criteria.  Thus, a 50 percent rating for the entire period 
on appeal is warranted.  Acknowledging that the criteria listed 
in the general rating formula are not exhaustive, the Board notes 
that the above evidence demonstrates the following 30 percent 
rating symptomatology: depressed mood; anxiety, suspiciousness, 
panic attacks; chronic sleep impairment; and mild memory loss.  

The Board further finds that the following 50 percent 
symptomatology are demonstrated in the record: flattened affect; 
panic attacks more than once a week; impairment of short-and 
long-term memory; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Specifically, the Board notes that the 
Veteran reported having multiple panic attacks per week, and 
further notes that the Veteran had a panic attack during her 
December 2008 RO hearing.  Her long-term memory has been observed 
to be fair, while she has reported difficulty retaining 
information she has studied.  Examination and treatment records 
reflect depressed mood and matching affect, and she described 
being unable to leave the house several times per month.

The following 50 percent rating criteria are not demonstrated by 
the record: circumstantial, circumlocutory, or stereotyped 
speech; difficulty in understanding complex commands; impaired 
judgment; and impaired abstract thinking.  

The Board finds that, while several of the 50 percent rating 
criteria are not satisfied in this case, there is sufficient 
evidence of impairment consistent with the 70 percent rating 
criteria to render the Veteran's overall level of impairment most 
consistent with a 50 percent disability rating.  Therefore, 
resolving benefit of the doubt in favor of the Veteran, a 50 
percent rating is warranted for the entire period on appeal.

Specifically, the following 70 percent rating criteria are shown 
by the record: suicidal ideation; obsessional rituals which 
interfere with routine activities; neglect of personal appearance 
and hygiene; and difficulty in adapting to stressful 
circumstances, including work or a work like setting.  The record 
clearly reflects some passive suicidal ideation, even though 
there is no indication that the Veteran had a plan or intent.  
The November 2009 VA examination report also described a sense of 
a foreshortened future.  She testified at her April 2009 hearing 
that she sometimes has to be told by her daughter to bathe or 
clean herself up.  She also reported obsessive self-cleaning and 
having to sleep or sit facing a door.  She reported having 
difficulty dealing with people she does not know at work, and 
with dealing with a man who had raped a woman.  The November 2009 
VA examination report also noted signs of interpersonal 
detachment.  She has reported that she had to leave work after 
becoming upset that someone grabbed her backside.  

Furthermore, the following 70 percent criteria are not found 
anywhere in the record: speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; and the inability 
to establish and maintain effective relationships.  The 
examination reports, the treatment records, and the Veteran's own 
testimony do not reflect speech disturbance or spatial 
disorientation.  

While she has testified to periods of being unable to function 
due to her symptomatology, it does not appear to rise to the 
level of near-continuousness, leading the Board to conclude that 
such symptoms more closely satisfy the 50 percent criterion of 
"disturbances of motivation and mood."  While the Veteran has 
endorsed irritability and has had stress and anger management 
treatment, there is no indication of periods of violence.  While 
the evidence does reflect varying degrees to which the Veteran 
has functioned socially throughout the period on appeal, at no 
time does the evidence reflect that she has been unable to 
establish and maintain effective relationships.  As noted above, 
the Veteran has, at times, reporting having friends from work and 
treatment groups, and she has described having a relationship 
with her daughter and grandsons.  
 
Furthermore, the only 100 percent rating criterion that is 
arguably satisfied at times is the intermittent inability to 
perform activities of daily living.  While the only evidence of 
this level of impairment comes from the Veteran's own testimony, 
the Board does nonetheless consider it probative.  However, the 
Board further finds that none of the remaining 100 percent rating 
criteria is satisfied, meaning that the criteria for a 100 
percent rating are not met at this time.

Thus, because most of the Veteran's symptomatology does not rise 
to the 70 percent or 100 percent levels of severity, the Board 
finds that a rating of 70 percent or 100 percent is not 
warranted.

The Board acknowledges that some of the more severe 
symptomatology that has been described by the Veteran is not 
reflected in her VA medical records and the VA examination 
reports.  The Board further notes that the GAF scores that have 
been assigned by her VA social worker during 2007 and 2008 
suggest mild symptomatology, and the Veteran has been 
successfully attending school and working during the past few 
years.  The Board finds, however, resolving the benefit of the 
doubt in favor of the Veteran, that the evidence from the VA 
examination reports and treatment records is sufficient to assign 
the 50 percent rating.  Specifically, the Board notes that the 50 
percent rating criteria of flattened affect; panic attacks more 
than once a week; impairment of long-term memory; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships are 
demonstrated in the VA examination reports and treatment records.  

In short, the Board finds that the Veteran's depression with PTSD 
is productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

In essence, the Veteran's disability more closely approximates 
the 50 percent criteria, as contemplated by 38 C.F.R. § 4.7.  
Thus, the Board finds that a 50 percent rating for depression 
with PTSD, but no more, is warranted from December 18, 2003.


ORDER

Entitlement to an initial evaluation of 50 percent for depression 
with PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


